DETAILED ACTION

Application Status
	Claims 1-8 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 March 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/822622 in view of Christopherson (US 5454550 A). 
Regarding claim 1 of the instant application, claim 5 of the copending application claims: A suspension device for a vehicle (copending application; claim 1, line 1), comprising a spring-absorber unit constituted by a shock absorber and a suspension spring that are formed as one unit (claim 5, lines 1-2), the suspension spring being a coil spring through which the shock absorber passes (claim 4, lines 1-2). 

Before the time of filing, a person having ordinary skill in the art would have found modifications to the copending application to resolve the differences between the invention claimed in the copending application and instant application obvious because such difference are standard features of McPherson type struts. Nonetheless, the provisional nonstatutory double patenting rejection is made in view of Christopherson in which the differences between the invention claimed in the copending and instant applications are taught. 
Christopherson discloses a dampening shock absorber (10, Fig. 5) having a shock absorber (11) and a suspension spring (35), wherein the shock absorber comprises a cylindrical housing (housing of 11), a piston (not illustrated, see Col. 5, LL. 30-35) disposed in the housing, and a piston rod (18) that is connected at a basal portion thereof to the piston and that extends from the housing, wherein one end portion of the suspension spring is capable of being supported by the housing of the shock absorber, and the other end portion of the suspension spring is capable of being supported by a distal portion of the piston rod of the shock absorber while the suspension spring is receiving a tensile load. 
Before the time of filing, a person would have found it obvious to modify the invention claimed in the copending application in view of Christopherson to reach the invention claimed in the instant application in order to provide a shock absorber with means for dampening the action of the vehicle’s suspension travel as taught by Christopherson (see Col. 1, LL. 5-8).

Regarding claim 3, the copending application does not claim the suspension spring is receiving the tensile load in all of the full bound state, the full rebound state, and an intermediate state between the full bound state and the full rebound state. However, as explained in the rejection of claim 2, a person having ordinary skill in the art would have found it obvious to modify the invention claimed in the copending application to meet these limitations. 
Regarding claim 4, the copending application does not claim: each of the one end portion and the other end portion of the suspension spring is defined as an end portion, wherein a spring seat, with which a tip of the end portion of the suspension spring is held in contact, is provided for at least one of the one end portion and the other end portion of the suspension spring so as to be disposed on the housing of the shock absorber or a distal portion of the piston rod, and wherein the suspension device comprises a nipping member that cooperates with the spring seat to nip the end portion of the suspension spring therebetween.

	It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the invention claimed in the copending application in view of Christopherson to meet the limitations of claim 4 and to provide a spring that is firmly connected to the suspension system and to prevent unintended shifting of the suspension spring. 
	Regarding claim 5, Christopherson discloses: the nipping member (33) is supported by the spring seat (30).
	Regarding claim 6, Christopherson discloses: the nipping member (33) is supported by the housing of the shock absorber (housing of 11).
Regarding claim 7, claim 5 of the copending application claims a carrier rotatably holding a wheel; a lower arm and an upper arm each of which is pivotally supported at one end portion thereof by a body of the vehicle, the other end portion of each of the lower arm and the upper arm being connected to the carrier; a rocking lever supported at one end portion thereof by the body of the vehicle so as to be rockable; and a link, one end portion of which is connected to the rocking lever and the other end portion of which is connected to one of the lower arm and the upper arm at a position between the one end portion and the other end portion of the lower arm and the upper arm, wherein the shock absorber is pivotally supported at the one end portion thereof by the body of the vehicle and is connected at the other end portion thereof to the rocking lever (see claim 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses wheel suspension systems with coil springs and dampers in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616